Case 1:20-cv-01527-RDA-IDD Document1 Filed 12/11/20 Page 1 of 5 PagelD# 1

+

Pro Se 3 (Rev. 12/16) Complaint for a Civil Case

 

 

 

 

 

 

t t ©
UNITED StaTEs DIsTRIcT COURT nec ) | 2020
for the
CLERK, U.S. DISTRICT COURT
ALEXANDRIA, VIRGINIA
District of

 

 

Division

» ® "

caseNo. 1 :SO CY (S97 KOA- LA)
(to be filled in by the Clerks Office)
MICHAEL STAR
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint. If the
names of all the plaintiffs cannot fit in the space above, please write
“see attached” in the space and attach an additional page with the full
list of names.)

 

Jury Trial: (check one) Yes x No

SCOTT MYERS and SANA MYERS
Defendant(s)
(Write the full name of each defendant who is being sued. If the names
of all the defendants cannot fit in the space above, please write “see
attached” in the space and attach an additional page with the full list
of names.)

 

)
)
)
)
)
)
)
-V- )
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint.

 

 

 

 

 

Name MICHAEL STAR

Street Address 601 FOUR MILE ROAD / SUITE 106
City and County ALEXANDRIA

State and Zip Code VIRGINIA 22305

Telephone Number (703) 953-0232

E-mail Address mikelstar1 @yahoo.com

 

Page of 5

/
Case 1:20-cv-01527-RDA-IDD Document1 Filed 12/11/20 Page 2 of 5 PagelD# 2
B. The Defendants
Provide the information below for each defendant named in the complaint, whether the defendant

Defendant No. 1

 

 

 

 

Name SCOTT MYERS

Job or Title (if known)

Street Address 220 YOUNT ROAD

City and County EDEN, ROCKINGHAM
State and Zip Code NORTH CAROLINA 27228

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2?

 

 

 

 

Name SANA MYERS

Job or Title (if inown)

Street Address 220 YOUNT ROAD

City and County EDEN, ROCKINGHAM
State and Zip Code NORTH CAROLINA 27228

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3
Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4
Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page of 5

Z
Case 1:20-cv-01527-RDA-IDD Document1 Filed 12/11/20 Page 3 of 5 PagelD# 3

> TI, * Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question X Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
that are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

 

 

a. If the plaintiff is an individual
The plaintiff, (name) MICHAEL STAR , is a citizen of the
State of (name) VIRGINIA

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;
and has its principal place of business in the State of (name)

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing
the same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendants, (name) SCOTT MYERS , is a citizen of
SANA MYERS
the State of (name) NORTH CAROLINA . Oris a citizen of

 

 

Page of 5

Ss
Case 1:20-cv-01527-RDA-IDD Document1 Filed 12/11/20 Page 4 of 5 PagelD# 4

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated
under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation) ,

 

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy the amount the plaintiff claims the defendant owes or the
amount at stake is more than $75,000, not counting interest and costs of court,

 

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible
the facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant
was _ involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,

including the dates and places of that involvement or conduct. If more than one claim is asserted, number
each claim and write a short and plain statement of each claim in a separate paragraph. Attach additional
pages if needed.

The property at 220 Yount Road Eden North Carolina is owned by Michael Star. Scott Myers and
Sana Myers are currently living in the home and their lawful ejection is sought because they are not paying
rent or have the permission of Michael Star to reside in said property.

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order.

A writ of ejection is sought in lieu of the value of the property which is more than $75,000.

 

Page of 5

7
-

Case 1:20-cv-01527-RDA-IDD Document1 Filed 12/11/20 Page 5 of 5 PagelD# 5

- V. * Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where caserelated papers may
be served. I understand that my failure to keep a current address on file with the Clerk’s Office may
result in the dismissal of my case.

Date of signing: 12 -~f/0 -2 0

Signature of Plaintiff ZA Shey

Printed Name of Plaintiff SAN ch age! SGr

B. For Attorneys

 

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page of 5

5
